Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-14 and 17 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to coat at least the bottom of one well of a multiwell plate using a sequence performed at least “n” times wherein “n” is between 1 and 2000, where the process comprising using a robot to deposit a volume of a first polyelectrolyte that it is either a cationic polymer with amino groups or a anionic polymer followed by aspirating a volume of the first polyelectrolyte solution that has already been aspirated at a volume greater than or equal to the previously mentioned volume of first polyelectrolyte followed by depositing a volume of a second polyelectrolyte wherein the second polyelectrolyte is a cationic polymer with amino groups when the first is an anionic polymer or vice versa followed by aspirating an already aspirated volume of the second polyelectrolyte greater than or equal in volume to the volume of the second polyelectrolyte previously mentioned.
Pertinent Prior Art
The most pertinent prior art (USPGPub 2005/0226782) teaches a method of balancing volumes as needed within multiwell plates for the purpose of performing biological assays.  However, the prior art fails to teach aspirating a second volume of each of a first and second polyelectrolyte respectively greater than a first volume of each after deposition of a first volume or using the particular chemicals claimed and in the way that they are claimed to be related to one another.
Another prior art (USPGPub 2005/0191430) teaches that it is known to deposit cationic and anionic polyelectrolytes sequentially in microwell assay processes but the prior art fails to meet the volume aspiration requirements of the current claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717